PER CURIAM:
Earl T. Barnett appeals the district court order adopting the recommendation of the magistrate judge in part and rejecting it in part, granting Attorney General Alberto Gonzales’ motion for summary judgment, and dismissing Barnett’s civil action with prejudice. Barnett also appeals the district court’s order denying his Fed.R.Civ.P. 59(e) motion for reconsideration of that order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Barnett v. Gonzales, No. 1:05-cv-00058-IMK-JS, 2006 WL 2796783 (N.D.W.Va. Sept. 27 & Nov. 9, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.